Citation Nr: 0506189	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision that "confirmed and 
continued" the prior denial of service connection for 
bilateral hearing loss, and denied a claim of service 
connection for peripheral neuropathy.

From a historical perspective, it is noted that a claim of 
service connection for bilateral hearing loss was initially 
denied by the RO in January 1987; this adverse decision was 
not appealed to the Board.  In order to reopen the claim of 
service connection, new and material evidence must be 
received.  It is not altogether clear as to whether the April 
2003 RO decision, referenced above, declined the veteran's 
application to reopen a claim of service connection for 
bilateral hearing loss based on the failure to receive new 
and material evidence, or whether it determined new and 
material evidence had been received and denied the claim of 
service connection on the merits.  Regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 
and 7104(b) to find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOGCPREC 
05-92.  The following decision addresses this matter.


FINDINGS OF FACT

1.  The veteran's claim of service connection for bilateral 
hearing loss was denied in a January 1987 RO decision. 

2.  Evidence received since the RO's January 1987 denial 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.

3.  Hearing loss of the right ear was noted on entrance 
examination; right ear hearing acuity improved during 
service; current right ear hearing loss is not related to 
service through incurrence or aggravation.

4.  Any hearing problems of the left ear were acute and 
transitory; current left ear hearing loss first manifested 
many years after service discharge; current left ear hearing 
loss is not related to a disease or injury in service. 

5.  Acute or subacute peripheral neuropathy did not manifest 
within weeks or months of herbicide exposure, and did not 
resolve within 2 years of such.


CONCLUSIONS OF LAW

1.  The RO's January 1987 denial of service connection for 
hearing loss is final.  38U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  Evidence received into the record since the RO's January 
1987 denial is new and material; hence, the criteria for 
reopening the claim for service connection have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
bilateral hearing loss be presumed.  See 38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.385 (2004).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1965 to 
September 1969.  His discharge form reflects that he served 
as a helicopter mechanic.  He is in receipt of decorations 
that are indicative of combat service in Vietnam, to include 
the Combat Action Ribbon.

The veteran underwent a pre-induction examination in August 
1965.  Audiometric testing was conducted, and the findings 
are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
70
80
LEFT
30
20
25
25
25

It was noted he had defective hearing that was not considered 
disqualifying.  His neurological system was normal.

In February 1966, the veteran presented for treatment at the 
ear, nose and throat clinic (ENT), reporting that he had 
ringing of the ears following an explosion of a gun shell.  
He said he had noticed that the ringing sensation had been 
progressive in nature, and had persisted over the previous 
three months.  Following an examination, it was noted that 
his hearing was normal except for high frequency loss in the 
left ear.  It was concluded he was fit for duty in any field. 

Audiometric testing in February 1966 revealed the following 
findings: 	 	




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-5
-5
0
5


A February 1967 examination reveals audiometric findings as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
75
LEFT
25
30
30
35
30
On whispered and spoken voice testing, he had 15/15, 
bilaterally.  His neurological system was normal. 

In July 1969, the veteran underwent an examination which 
noted his hearing was 15/15, bilaterally, on whispered and 
spoken voice testing.  His neurological system was normal. 

In September 1969, the veteran underwent a separation 
examination.  Audiometric testing revealed the following 
findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
65
75
LEFT
30
25
30
25
25

It was noted he had bilateral hearing loss which was not 
considered disqualifying. 
His neurological system was noted as normal. 

Private medical records dated in the 1980s reflect impaired 
bilateral hearing.  

In November 1986, the veteran filed a claim for VA benefits.  
He indicated he had been a mechanic and a helicopter gunner 
during service.  He indicated that his current hearing loss 
was due to helicopter "frequency vibrations."  He related 
that his hearing loss had been gradual and that he did not 
realize the extent of the loss until a September 1969 
examination (which was conducted at discharge). 

A December 1986 VA examination report shows that the veteran 
reported that he had hearing trouble since being a Marine.  
He said his last military examination reflected he had a 
hearing loss which he did not have when he entered.  He said 
he had progressively worsening hearing loss. 

A December 1986 VA audiological examination revealed the 
following findings: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
75
85
LEFT
30
35
30
40
45

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and 96 percent in the left ear.  
It was concluded that the veteran had mild to moderately 
severe sensorineural hearing loss in the left ear at 500-8000 
Hertz, and mild to profound sensorineural hearing loss in the 
right ear at 500-8000 Hertz.

A January 1987 VA compensation examination report reflects a 
normal neurological system. 

In January 1987, the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  It was noted that on 
entrance examination, he had high frequency hearing loss of 
the right ear, and no high frequency hearing loss of the left 
ear.  It was noted he had no ratable hearing loss in either 
of his ears in the conversational range.  It was further 
noted that his hearing loss of the right ear had improved 
during the course of service.  It was acknowledged that he 
had current hearing loss, which was noncompensable.  The RO 
concluded that the veteran's bilateral hearing loss was not 
incurred in or aggravated by service.  In February 1987, the 
veteran was notified of the adverse decision.  He did not 
appeal that decision.  Evidence that was submitted following 
this decision is summarized below.  

In July 2002, the veteran requested that his claim for 
service connection for a hearing loss be reopened.  He also 
requested service connection for peripheral neuropathy.  He 
submitted photocopies of previously considered evidence 
including a VA examination report conducted in January 1987, 
as well as other VA records dated in 1986. 

Private medical records, dated in the 1990s, show the veteran 
received treatment for hearing problems. 

Private medical records, dated in 2000 and 2001, reflect that 
the veteran was diagnosed as having peripheral neuropathy, 
sensory-axonal type. 

A June 2002 VA Agent Orange registry clinic note reflects 
that the veteran was diagnosed, 2 years earlier, as having 
peripheral neuropathy by Dr. D (a private physician).  It was 
noted that Dr. D. had issued a statement indicating that the 
veteran had peripheral neuropathy of a sensory-axonal type.  
Following an examination, the impressions included peripheral 
neuropathy. 

A statement from a private audiologist, received in July 
2002, reflects that the veteran first had hearing loss during 
his tour in Vietnam.  It was noted that noise from the rotors 
of helicopters caused his hearing loss.  It was opined that 
hearing loss started during service and had become 
progressively worse.  It was noted that the configuration of 
the veteran's hearing loss was indicative of noise exposure.  

A November 2002 VA treatment note reflects that the veteran 
had peripheral neuropathy secondary to Agent Orange exposure.  
An examination was not conducted.

A March 2003 VA audiological examination report reflects the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
80
95
LEFT
50
55
65
65
80

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and 100 percent in the left ear.  
It was concluded that the veteran had mild sloping to 
profound hearing loss in the right ear and mild sloping to 
severe hearing loss in the left ear.  Speech discrimination 
was described as excellent. 

Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In April 2003, the RO denied the 
veteran's claims of service connection.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse decision in a May 2003 letter.  The Board concludes 
that the discussion in the April 2003 RO decision, statement 
of the case (SOC) (issued in September 2003), and numerous 
letters over the years informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
and various letters to include an October 2002 VCAA letter 
informed him of:  why the evidence on file was insufficient 
to grant service connection; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was, for the most part, informed to submit everything he had 
with regard to his claims for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  It is noted that he was issued a VCAA 
letter in October 2002, prior to the April 2003 RO decision 
which denied his claims.  Further, any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's service medical records and VA medical 
records.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claims. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for sensorineural hearing loss may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).  In July 
2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Generally, diseases caused by exposure to herbicides during 
service are subject to legal presumptions as set forth at 38 
C.F.R. § 3.309(e).  This list was compiled after significant 
research into the effects of herbicide exposure and is 
updated periodically by the Secretary of Veterans Affairs.  
Only the diseases on the list and no others may be presumed 
under law to have been caused by herbicide exposure. However, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).
 
Application to Reopen - Bilateral Hearing Loss

In January 1987, the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The claim was not 
properly appealed and became final.

At the time of the January 1987 decision, the RO had the 
opportunity of reviewing the veteran's service medical 
records.  It was acknowledged that the veteran had hearing 
loss of the right ear on entrance examination.  It was 
concluded, however, that on separation examination his 
hearing acuity of the right ear had improved.  As for the 
left ear, it was concluded that he did not have high 
frequency hearing problems during active duty.  The RO also 
considered private medical records dated in the 1980s, and a 
VA examination report that was conducted in December 1986.  
The private medical records and the VA examination report 
reflect post-service bilateral hearing loss.  Following a 
review of all the evidence, the RO concluded that the 
veteran's bilateral hearing loss was neither incurred in nor 
aggravated by military service.

In July 2002, the veteran filed an application to reopen his 
claim of service connection for bilateral hearing loss.   

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence received since the January 1987 RO decision includes 
a statement from a private audiologist, which was received at 
the RO in July 2002.  In this statement, it was indicated 
that the veteran first had hearing loss during his tour in 
Vietnam.  It was noted that noise from helicopters caused his 
hearing loss.  It was opined that hearing loss started during 
service and became progressively worse.  Presuming its 
credibility, the Board concludes that the audiologist's 
statement constitutes new and material evidence to reopen the 
claim as the statement links current hearing loss to service.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As new and material evidence has been presented to reopen the 
claim, the Board will proceed to a merits determination (i.e. 
a denovo review of the claim.)

Merits - Bilateral Hearing Loss

Given the varied audiometric findings in each ear, the Board 
will discuss each ear separately as follows:

Right Ear Hearing Loss

Audiometric findings noted on entrance audiometric testing in 
August 1965 were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
70
80

The aforementioned findings clearly establish a preexisting 
hearing loss disability of the right ear.  The veteran not 
only had auditory thresholds above 26 decibels in all 
frequencies, he also had elevated pure tone thresholds (i.e. 
above 40 decibels) in two frequencies, namely at 3000 and 
4000 Hertz.  38 C.F.R. § 3.385.

In February 1966, the veteran complained of hearing problems.  
On audiometric examination, his hearing of the right ear was 
normal with findings ranging from -5 to 0 decibels.  

In February 1967, audiometric testing revealed the following 
findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
75

A comparison between the findings recorded at the August 1965 
and February 1967 examinations reflects an overall 
improvement in his right ear hearing acuity.  Specifically, 
he had improved hearing at 1000, 3000, and 4000 Hertz.  He 
had  identical findings at 500 and 2000 Hertz.

In September 1969, the veteran underwent a separation 
examination and 
audiometric testing revealed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
65
75

A comparison between the findings recorded at the August 1965 
and September 1969 examinations reflects an overall 
improvement in his right ear hearing acuity.  Specifically, 
he had improved hearing at 1000, 2000, 3000, and 4000 Hertz.  
Hearing acuity was identical at 500 Hertz.

In sum, the Board finds that there is no presumption that the 
veteran entered service in a sound condition as hearing loss 
of the right ear was clearly noted on entrance examination.  
Further, the service medical records establish that his right 
ear hearing actually improved during active duty.  The Board 
concludes that the veteran had hearing loss of the right ear 
when he entered service which did not become aggravated 
therein.
 
More current medical evidence, to include a March 2003 VA 
examination report, continues to show hearing loss of the 
right ear.  There is no competent medical evidence which 
establishes that current hearing loss of the right ear was 
aggravated during service.  

It is acknowledged that there is a statement from a private 
audiologist, referenced above, which addresses the matter of 
etiology.  Again, it is noted that the statement reflects the 
opinion that hearing loss began in service.  Although the 
Board presumed the credibility of the statement for the 
purpose of reopening the claim, we now conclude that the July 
2002 statement lacks probative value.  First, the statement 
incorrectly states that the veteran's hearing loss first 
started during service.  This statement is contradicted by 
the veteran's service medical records which clearly reflect 
hearing loss of the right ear when he entered service.  
Second, the service medical records actually document an 
improvement not a deterioration in his hearing acuity of the 
right ear during the course of service.  This improvement is 
documented on multiple audiometric examinations. 

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that the Board correctly rejected a medical opinion where 
"the conclusion reached by the physician [was] clearly based 
on the history provided by the veteran."  Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

Here, the Board rejects the opinion of the private 
audiologist as it is based on an inaccurate medical history 
that the veteran first experienced hearing problems in 
service.  The objective medical evidence is afforded greater 
probative value and establishes that hearing loss of the 
right ear preexisted service and did not become aggravated 
therein.  As such, the claim must be denied.

Left Ear Hearing Loss

The veteran's service medical records reveal that his hearing 
acuity of the left ear was consistently "normal" during 
active duty, including at his August 1965 entrance 
examination and his September 1969 separation examination.  
It is noted that elevated findings were noted on a February 
1967 audiometric examination; however, such findings are 
isolated.

The first post-service medical evidence of left ear hearing 
loss is in the 1980s, several years after his service 
discharge.  More current medical evidence, including a March 
2003 VA examination report, establishes a current hearing 
loss disability of the left ear for VA purposes.  There is no 
competent medical evidence with links current hearing loss of 
the left ear with service. 

As in the aforementioned claim, the Board must conclude that 
the July 2002 opinion from a private audiologist, which 
relates current hearing loss to service, is based on an 
inaccurate medical history, which was apparently provided by 
the veteran.  As such, the opinion is of limited probative 
value. 

Given the lack of a competent link between service and left 
ear hearing loss, the claim must be denied.

Peripheral Neuropathy

It is acknowledged that the veteran had Vietnam service and 
exposure to Agent Orange is to be presumed.  In order to 
establish service connection for peripheral neuropathy, 
however, relevant regulatory authority requires that there be 
evidence of acute or subacute peripheral neuropathy within 
weeks or months of exposure to an herbicide agent and 
resolution of such within two years of such exposure.  

Here, the veteran's service medical records do not reflect 
any evidence of acute or subacute peripheral neuropathy.  
Rather, his neurological system was consistently normal 
during active duty.  The claims file shows that he was first 
diagnosed as having peripheral neuropathy in 2000, several 
decades after his service discharge.  In sum, the veteran's 
peripheral neuropathy did not manifest within weeks or months 
of his presumed herbicide exposure, and did not resolve 
within 2 years of such.  The time period within which 
peripheral neuropathy must initially manifest and ultimately 
resolve is clearly specified by regulation.  As noted above, 
the veteran does not meet the regulatory requirements to 
establish service connection. 

It is acknowledged that there is a November 2002 VA 
outpatient treatment record that reflects that the veteran 
has peripheral neuropathy which is secondary to Agent Orange 
exposure.  The basis for this statement is entirely unclear 
as an explanation and examination findings were not provided.  

Notably, VA has specifically determined that presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for chronic persistent peripheral 
neuropathy.  The basis for the conclusion is the analysis of 
countless scientific studies reviewed by the National Academy 
of Science (NAS).  See Notice, 68 Fed. Reg. 27630-27641 
(2003).  The Board finds that the probative value of the 
opinion provided by NAS far outweighs the unsupported 
notation found in a November 2002 VA medical record.  

All claims

The veteran's contentions are acknowledged.  He has indicated 
that he was exposed to acoustic trauma (aircraft noise) and 
Agent Orange during service and that this exposure has caused 
a variety of problems to include bilateral hearing loss and 
peripheral neuropathy.  Although the veteran did have combat 
service, and may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).   

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claims and, thus, 
the rule is inapplicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


